NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CYNTHIA G. FREY,                  )
                                  )
            Appellant,            )
                                  )
v.                                )                 Case No. 2D18-3054
                                  )
GREEN TREE SERVICING LLC;         )
CHRISTOPHER G. FREY; FOXWOOD AT )
TRINITY COMMUNITY ASSOCIATION,    )
INC.; TRINITY COMMUNITIES MASTER )
ASSOCIATION, INC.; BANK OF        )
AMERICA, N.A.; UNKNOWN TENANT IN )
POSSESSION 1 n/k/a Brittany Frey, )
                                  )
            Appellees.            )
                                  )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Cynthia G. Frey, pro se.

Curtis A. Wilson of McCalla Raymer Leibert
Pierce, LLC, Orlando, for Appellee Green
Tree Servicing LLC.

No appearance for remaining Appellees.

PER CURIAM.

             Affirmed.

KELLY, VILLANTI, and BLACK, JJ., Concur.